THOMPSON, Judge.
This is an appeal from an award of prejudgment interest and a denial of a set off from that judgment. We affirm in part and reverse in part.
Appellee Alpha III Ltd., d/b/a Palm Villa Apartments (Alpha III) brought a negligence action against appellants Process Masters, Inc. and Glenn Obst (Process Masters and Obst) for recovery of property damages that resulted from a fire. The trial court’s finding that this claim for damages was liquidated and subject to prejudgment interest from the date of the loss is affirmed. Argonaut Insurance Company v. May Plumbing Co., et al., 474 So.2d 212 (Fla.1985).
Section 768.041(2), Fla.Stat. directs that a court shall set off any settlement from the amount of any judgment which the plaintiff was entitled to at the time of rendering judgment if the plaintiff has received a partial satisfaction of the damages sued for. The statute has been construed to authorize a set off “from a judgment against one joint tort-feasor only the amount constituting a settlement for the damages or damage elements recoverable in the same cause of action against another *70joint tort-feasor.” Devlin v. McMannis, 231 So.2d 194, 196 (Fla.1970).
In the case at bar, Alpha III reached a settlement with a third party for property loss and property damages caused by the fire. The judgment entered against Process Masters and Obst was for prejudgment interest on a stipulated amount of damages caused by the fire. Prejudgment interest is merely an element of those damages. Argonaut at 212. There is no evidence in the record to support the trial court’s denial of the set off.
The order denying the set off is reversed and remanded. The amount of the interest judgment entered against Process Masters and Obst was $20,750.85. Therefore, the trial court shall apply $20,750.85 of the $35,000 settlement for property damages as a set off from the interest judgment entered against Process Masters and Obst.
Affirmed in part and reversed in part and remanded with directions.
MILLS and SMITH, JJ., concur.